81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty T. GORDON, Plaintiff-Appellant,v.E.I. Dupont De NEMOURS and Company, Incorporated, Defendant-Appellee.
No. 95-2274.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  March 29, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Danville.   Jackson L. Kiser, Chief District Judge.  (CA-94-50)
Betty T. Gordon, Appellant Pro Se.  Patricia Kyle Epps, Hill B. Wellford, Jr., Wood Walter Lay, HUNTON & WILLIAMS, Richmond, VA, for Appellee.
W.D.Va.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER,* Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 42 U.S.C.A. § 12101-12213 (West 1990) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Gordon v. E.I. Dupont De Nemours & Co., No. CA-94-50 (W.D.Va. May 26, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Senior Judge Butzner did not participate in consideration of this case.   The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)